CaSe 2:19-cr-20221-AC-APP ECF No. 44 filed 04/16/19 Page|D.99 Page 1 of 1

UNITED sTATEs DlsTRlcT coURT
EAsTERN DIsTRIoT oF MICHI
soUTHERN DlvisioN §

§LE

   

UNITED sTATEs oF AMERICA, §§§ § § §§§§
U§§§§§§§F'C§
Piaintiff, 7 EASTFR'…K:§§§§
Case No. 19-cr-20221
V.
Hon'. Avern thn

BRANDON GRIESEMER,

Defendant.

 

_ /
DEFENDANT’S ACKNOWLEDGMENT OF INFORMATION `

l, Brandon Griesemer, defendant in this case, hereby
acknowledge that l have received a copy of the_ lndictment before
entering my plea and that l have read it and understand its contents.

, l know that if l am convicted or plead guilty, l may be sentenced
as folloWs:

M
lnterstate communications containing threats, in violation of 18 U.S.C.
§ 87 5(c) ,.
Punishable by up to 5 years incarceration up to a $250 000 fine or
both.
Term of supervised release of up to 3 years.

Brandon Griesemer
Defendant

ACKNOWLEDGMENT ()F DEFENSE COUNSEL

l acknowledge that l am counsel for defendant and that l have `
received a copy of the Standing Crder for Discov'ery and lnspection 1
Which requires all pre-trial motions t `
of arraignment.

 

Dated: April 16, 2019

` Counsel for Defendant

 

